DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 13, 14, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102 as being anticipated by US 2012/0138596 to Alonso Esteban.
Regarding claim 1 Alonso Esteban discloses a cover plate upper plate (12) coupled to a case (hob, claim 1) that can heat an object (utensil [0010]), a working coil (10) inside the hob (Fig. 2, claim 1), an insulator (20, [0031]) between a bottom of the upper plate and coil (Fig. 2), a thin film (16, 24) disposed on a bottom surface of the upper plate (Fig. 2) with a plurality of sub-films (24) about a central portion of the thin film with outer boundaries radially different from other sub-films (Fig. 3).
Regarding claim 2 Alonso Esteban further discloses that the thin film is coated on the bottom surface of the upper plate (Fig. 2).
Regarding claim 17 Alonso Esteban further discloses that the thin film is made of different materials (16, [0035] and 24, [0034]) and is disposed on the bottom surface of the upper plate (Fig. 2).
Regarding claims 3, 4, 16, 18, and 19 an equivalent circuit is claimed, however, there is no criteria for the equivalent circuit, therefore, the circuit of Alonso Esteban is equivalent to some theoretical circuit.
Regarding claims 5, 6, and 7 Alonso Esteban further discloses that at least one sub film has a ring shape with a sub film at the center defining a hole (Fig. 3) and cover of the central portion (16) (Fig. 3).
 Regarding claims 8, 9, and 12 Alonso Esteban further discloses that the widths of the sub films is uniform and in a predetermined range with gaps between in a predetermined range (Fig. 3).
Regarding claims 13 and 14 Alonso Esteban further discloses that the sb films have properties that are both magnetic and electric [0031].
Regarding claim 20 Alonso Esteban further discloses that the thickness of the thin film is less than a skin depth of the film [0030].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0138596 to Alonso Esteban in view of US 2013/0199027 to Singh.
Regarding claims 10 and 11 Alonso Esteban does not discuss a film with differing widths.
However, Singh discloses varying the width/thickness to reduce proximity effects and modify the electrical behavior [0024] 
The advantage of varying the width/thickness of the films is to reduce proximity effects and modify the electrical behavior. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Alonso Esteban by varying the width/thickness of the films as disclosed in Singh in order to reduce proximity effects and modify the electrical behavior.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0138596 to Alonso Esteban in view of the English translation of WO 2018/189209 to Dietz.
Regarding claim 15 Alonso Esteban does not discuss the thickness range as claimed.
However, Dietz discloses the claimed thickness range that allows for easy and kinkless formability of such films (“preferred films herein have a thickness and a composite structure that allows for easy and kinkless formability of such films. The preferred material thicknesses are in a range between 20 μm and 2.5 mm, more preferably between 50 μm and 1 mm, more preferably between ΙΟΟ μm and 500 μm.”). 
The advantage of utilizing the thickness range as in Dietz is to allow for easy and kinkless formability of such films. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Alonso Esteban by utilizing the thickness range as in Dietz in order to allow for easy and kinkless formability of such films.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761